Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities: “…a block chain.” is recited at line 3 and it is not clear whether reference is made to same as recited at line 7 in claim 30 which claim 32 depends on.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 - 29 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claims 18, 23, 26, and 34 recite “…receiving information…in an autonomous driving system…”, “…determining information…”, and “saving the information…”. This judicial exception is not integrated into a practical application because these limitations, when given their broadest 

Claims 19 and 27 recite additional abstract idea on information concerning the [transition] state [of the vehicle] includes a header that can be performed in the mind and therefore do not integrate the judicial exception into a practical application.

Claims 20 and 28 recite the additional element of a portion of the information being transmitted from the block chain to a user of the system. However, there is no support on integrating the information into a practical application once received by the user of the system; hence, an abstract idea.

Claims 21 and 29 recite the information concerning the change of state includes information concerning a trajectory of a user of the autonomous driving system, or concerning an object that has been detected by a user of the autonomous driving system, or concerning a 

Claim 22 recites additional abstract ideas that may be performed mentally, i.e., “…information concerning a relative or absolute position of users is exchanged among the users and with a data processing system…”.   The additional element of “…with a data processing system…”.  However, data processing system is merely an electronic substitute that mimics the functions of the human mind.  As such, applying data processing via the generic processor is merely instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  Therefore, the additional element does not recite any additional elements that integrate the judicial exception into a practical application of that exception.  For the same reason, the additional element does not amount to significantly more than the judicial exception.



As to claim 25, transmitting the information concerning the state transition [for management in the block chain] cannot be construed as a practical application as what is [being] managed produces a tangible result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 - 21 and 23 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210073287 A1 to Hunter (“Hunter”).

Regarding claim 18, Hunter teaches a method for communication that is comprehensive among users, the method comprising the following steps: receiving information concerning a first state transition in a system from a user of the system (¶¶0201, 0227 at least); determining information concerning a state of the system, based on the information concerning the first state transition and based on information concerning at least one second state transition in the system (¶¶0201, 0227; note entities 404, 406 

Regarding claim 20, Hunter’s teaching, wherein at least a portion of the information concerning the state is transmitted from the at least one block chain to at least one user of the system (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0201, 0227).

Regarding claim 22, Hunter’s teaching, wherein information concerning a relative or absolute position of users is exchanged among the users and with a data processing system, only portions of the block chain that are relevant for individual ones of the users due to a respective position of the individual ones being transmitted to the individual ones of the users (figs. 2. 5 – 11 at least support exchange among users of the system and only portions of the block chain that are relevant transmit to respective ones of the users).

Regarding claim 23, Hunter teaches a method for communication in a user that is comprehensive among users, the method comprising the following steps: determining a first state transition in a system based on information concerning a state of the system (¶¶0201, 0227 at least); receiving information concerning at least one second state transition in the system from at least one block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least; data are stored in 416 in fig. 4 at least); and determining the state of the system being determined based on the information concerning the at least one second state transition (¶¶0201, 0227; note entities 404, 406 in fig. 4).

Regarding claim 24, Hunter’s teaching, wherein the control unit is configured to verify the information concerning the second state transition based on information concerning at least a portion of the state of the 

Regarding claim 25, Hunter’s teaching, further comprising:99220613.1 7a transmitter configured to transmit the information concerning the first state transition for management in a block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0201, 0227).

Regarding claim 26, Hunter teaches a device for communication that is comprehensive among users, comprising: a receiver configured to receive information concerning a first state transition in a system from a user of the system (¶¶0201, 0227 at least); a data processing system configured to determine information concerning a state of the system, based on the information concerning the first state transition and based on information concerning at least one second state transition in the system (¶¶0201, 0227; note entities 404, 406 in fig. 4), and to save (store) the information concerning the state in at least one block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least; data are stored in 416 in fig. 4 at least).

Regarding claim 28, Hunter’s teaching, a transmitter configured to transmit at least a portion of the information concerning the state from the at least one block chain to at least one user of the system (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least).

Regarding claim 30, Hunter teaches a device for communication in a user that is comprehensive among users, the device comprising: a control unit configured to determine a first state transition in a system based on information concerning a state of the system (¶¶0201, 0227 at least); and a receiver configured to receive information concerning at least one second state transition in the system from a block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least); wherein the control unit is configured to determine the state of the system based on the information concerning the at least one second state transition (¶¶0201, 0227; note entities 404, 406 in fig. 4).



Regarding claim 32, Hunter’s teaching, further comprising:99220613.1 7a transmitter configured to transmit the information concerning the first state transition for management in a block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0201, 0227).

Regarding claim 33, Hunter teaches a device for communication in a user that is comprehensive among users, the device comprising: a control unit configured to determine a first state transition in a system based on information concerning a state of the system (¶¶0201, 0227 at least); and a receiver configured to receive information concerning at least one second state transition in the system from a block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least); wherein the control unit is configured to determine the state of the system based on the information concerning the 

Regarding claim 34, Hunter teaches a non-transitory computer-readable memory medium on which is stored a computer program for communication that is comprehensive among users, the computer program, when executed by a computer, causing the computer to perform the following steps: receiving information concerning a first state transition in a system from a user of the system (¶¶0201, 0227 at least); determining information concerning a state of the system, based on the information concerning the first state transition and based on information concerning at least one second state transition in the system (¶¶0201, 0227; note entities 404, 406 in fig. 4); and saving the information concerning the state in at least one block chain (distributed computing platform/blockchain/peer-to-peer network; fig. 11 at least; ¶¶0003, 0054, 0171, 0287, 0406-0409, at least; data are stored in 416 in fig. 4 at least).

While Hunter teaches a vehicle (For example, computer system 1300 may include or be a combination of a cloud-computing system, a data center, a server rack, a server, a virtual server, a desktop 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that broadly incorporating the vehicle in an autonomous driving system to replace normal activity which has accomplished the same result involves only routine skill in the art.

As to claims 19 and 27, the inclusion of header and information concerning the first state transition and the second state transition would be obvious as merely involving routine skill in the art.

As to claims 21 and 29, as addressed above, the recited ‘choices’ would be obvious and merely involve routine skill in the art.

Conclusion
As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONEL BEAULIEU/Primary Examiner, Art Unit 3668